                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA

    RANELL JOSEPH                                             CIVIL ACTION

    VERSUS                                                         NO. 18-183

    S.W. “SANDY” McCAIN, WARDEN                             SECTION “R” (2)


                                    ORDER

       The Court has reviewed de novo the petition for habeas corpus,1 the

record,   the   applicable   law,   the   Magistrate   Judge’s    Report    and

Recommendation,2 and petitioner’s objections.3         The Magistrate Judge

correctly determined that the petition should be dismissed without prejudice

because petitioner has failed to exhaust in state court any of the claims in his

federal court petition. 4    Petitioner’s objections are meritless, and are

adequately addressed in the Report and Recommendation. 5 Accordingly, the

Court adopts the Magistrate Judge’s Report and Recommendation as its

opinion herein.

       Rule 11 of the Rules Governing Section 2254 Proceedings provides that

“[t]he district court must issue or deny a certificate of appealability when it



1      R. Doc. 4.
2      R. Doc. 12.
3      R. Doc. 13.
4      R. Doc. 12 at 7.
5      R. Doc. 13.
enters a final order adverse to the applicant. Before entering the final order,

the court may direct the parties to submit arguments on whether a certificate

should issue.” Rules Governing Section 2254 Proceedings, Rule 11(a). A

court may issue a certificate of appealability only if the petitioner makes “a

substantial showing of the denial of a constitutional right.” 28 U.S.C. §

2253(c)(2); Rules Governing Section 2254 Proceedings, Rule 11(a) (noting

that § 2253(c)(2) supplies the controlling standard).         The “controlling

standard” for a certificate of appealability requires the petitioner to show

“that reasonable jurists could debate whether (or, for that matter, agree that)

the petition should have been resolved in a different manner or that the

issues presented [are] ‘adequate to deserve encouragement to proceed

further.’” Miller-El v. Cockrell, 537 U.S. 322, 336 (2003).

      Petitioner has failed to meet this standard.        Accordingly, IT IS

ORDERED that the petition for habeas corpus is DISMISSED WITHOUT

PREJUDICE. The court will not issue a certificate of appealability.



        New Orleans, Louisiana, this _____
                                      3rd day of January, 2019.


                      _____________________
                           SARAH S. VANCE
                    UNITED STATES DISTRICT JUDGE



                                      2
